
	

114 SRES 188 ATS: Expressing appreciation of the goals of American Craft Beer Week and commending the small and independent craft brewers of the United States.
U.S. Senate
2015-05-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 188
		IN THE SENATE OF THE UNITED STATES
		
			May 31, 2015
			Mr. Cardin (for himself, Ms. Collins, Ms. Cantwell, and Ms. Ayotte) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing appreciation of the goals of American Craft Beer Week and commending the small and
			 independent craft brewers of the United States.
	
	
 Whereas American Craft Beer Week is celebrated annually in breweries, brew pubs, restaurants, and beer stores by craft brewers, home brewers, and beer enthusiasts nationwide;
 Whereas in 2015, American Craft Beer Week is celebrated from May 11 to May 17; Whereas craft brewers are a vibrant affirmation and expression of the entrepreneurial traditions of the United States, operating as community-based small businesses, providing employment for 115,000 full- and part-time workers, and generating annually more than $3,000,000,000 in wages and benefits;
 Whereas the United States has craft brewers in every State and more than 3,500 craft breweries nationwide, each producing fewer than 6,000,000 barrels of beer annually;
 Whereas in 2014, 615 new breweries opened in the United States, creating jobs and improving economic conditions in communities across the United States;
 Whereas in 2014, craft breweries in the United States produced more than 22,000,000 barrels of beer, which is 3,300,000 more barrels than craft breweries produced in 2013;
 Whereas the craft brewers of the United States now export more than 383,000 barrels of beer and are establishing new markets abroad, which creates more domestic jobs to meet the growing international demand for craft beer from the United States;
 Whereas the craft brewers of the United States support United States agriculture by purchasing barley, malt, and hops that are grown, processed, and distributed in the United States;
 Whereas the craft brewers of the United States produce more than 100 distinct styles of flavorful beers, including many sought-after new and unique styles ranging from smoked porters to pumpkin peach ales that—
 (1)contribute to a favorable balance of trade by reducing United States dependence on imported beers; (2)support United States exports; and
 (3)promote United States tourism; Whereas craft beers from the United States consistently win international quality and taste awards;
 Whereas the craft brewers of the United States strive to educate the people of the United States who are of legal drinking age about the differences in beer flavor, aroma, color, alcohol content, body, and other complex variables, the gastronomic qualities of beer, beer history, and historical brewing traditions dating back to colonial times and earlier;
 Whereas the craft brewers of the United States champion the message of responsible enjoyment to their customers and work within their communities and the industry to prevent alcohol abuse and underage drinking;
 Whereas the craft brewers of the United States are frequently involved in local communities through philanthropy, volunteerism, and sponsorship opportunities, including parent-teacher associations, Junior Reserve Officers' Training Corps (JROTC), hospitals for children, chambers of commerce, humane societies, rescue squads, athletic teams, and disease research;
 Whereas the craft brewers of the United States are fully vested in the future success, health, welfare, and vitality of their communities as local employers who provide a diverse array of quality local jobs that will not be outsourced, who contribute to the local tax base; and who keep money in the United States by reinvesting in their businesses; and
 Whereas increased Federal, State, and local support of craft brewing is important to fostering the continued growth of an industry of the United States that creates jobs, greatly benefits local economies, and brings international accolades to small businesses in the United States: Now, therefore, be it
		
	
 That the United States Senate— (1)appreciates the goals of American Craft Beer Week, established by the Brewers Association, which represents the small craft brewers of the United States;
 (2)recognizes the significant contributions of the craft brewers of the United States to the economy and to the communities in which the craft brewers are located; and
 (3)commends the craft brewers of the United States for providing jobs, supporting United States agriculture, improving the balance of trade, and educating the people of the United States and beer lovers around the world about the history and culture of beer while promoting the legal and responsible consumption of beer.
			
